DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1 – 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigaki (U.S. Patent # 6523833).

Regarding claim 1, Ishigaki discloses a sealing ring (fig 1), comprising: an elastomeric sealing material (elastic body of 1) which, when viewed in cross section, is substantially T-shaped (T-shape of 1); a support element extending in an axial direction (as seen in examiner annotated fig 1 below); and a sealing lip extending in a radial direction (as seen in examiner annotated fig 1 below), wherein the sealing lip is elastically yielding (elastic body of 1) and has a base which is formed as transitioning into the support element (as seen in examiner annotated fig 1 below).  

    PNG
    media_image1.png
    569
    657
    media_image1.png
    Greyscale

Regarding claim 2, Ishigaki discloses the sealing ring, wherein the support element and the sealing lip are formed as transitioning into one another (as seen in examiner annotated fig 1 below) and comprise a same material (elastic material of 1).  
Regarding claim 3, Ishigaki discloses the sealing ring, wherein the support element has one end face on both sides in the axial direction (as seen in examiner annotated fig 1 below), and wherein the support element is curved from one end face to an other end face and is curved radially in a direction of the sealing lip (as seen in examiner annotated fig 1 below).  
Regarding claim 4, Ishigaki discloses the sealing ring, wherein the support element has a first radius of curvature on a side facing radially away from the sealing lip (as seen in examiner annotated fig 1 below) and a second and third radius of curvature on a side facing radially toward the sealing lip, axially on both sides of the sealing lip (as seen in examiner annotated fig 1 below).  
Regarding claim 5, Ishigaki discloses the sealing ring, wherein all radii of curvature in a production-related state of the sealing ring have a same center point and/or are substantially the same (same center point for radii as seen in examiner annotated fig 1 below).  
Regarding claim 6, Ishigaki discloses the sealing ring, wherein the first radius of curvature in the axial direction is formed at a front side on both sides, transitioning into a planar support surface extending in the axial direction respectively (planar support faces 14 when the sealing ring is compressed, fig 4).  
Regarding claim 7, Ishigaki discloses the sealing ring, wherein the support surfaces are rounded into corresponding end faces (as seen in examiner annotated fig 1 below).  
Regarding claim 8, Ishigaki discloses the sealing ring, wherein the sealing lip has a substantially semicircular boundary on a side facing away radially from the support element (as seen in examiner annotated fig 1 below).  
Regarding claim 9, Ishigaki discloses the sealing ring, wherein the base is formed axially on both sides with a fourth and a fifth radius of curvature transitioning into the second and third radius of curvature (as seen in examiner annotated fig 1 below).  
Regarding claim 10, Ishigaki discloses the sealing ring, wherein an imaginary radial plane is arranged centrally with respect to the sealing ring in the axial direction, and wherein the sealing ring is configured symmetrically with respect to a radial plane (1 is symmetric with respect to a radial plane).  
Regarding claim 11, Ishigaki discloses the sealing ring, wherein, when viewed on the radial plane, a thickness of the support element in the radial direction substantially corresponds to a height of the sealing lip in the radial direction (thickness of the support element in the radial direction substantially corresponds to a height of the sealing lip in the radial direction as seen in examiner annotated fig 1 below).  
Regarding claim 13, Ishigaki discloses the sealing ring, wherein the support element is arranged in the radial direction on an exterior of the sealing ring (as seen in examiner annotated fig 1 below) and the sealing lip is arranged in the radial direction inside the sealing ring (as seen in examiner annotated fig 1 below), and wherein the sealing ring comprises a rod sealing ring (intended use limitation, sealing ring can be placed in a rod).  
Regarding claim 14, Ishigaki discloses the sealing ring, wherein the sealing ring has an axial cord thickness and a radial cord thickness (axial and radial thicknesses of 1, fig 4), and wherein a ratio of axial cord thickness to radial cord thickness is > 1 (ratio is greater than 1, as axial thickness is greater than radial thickness).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki alone.

Regarding claim 15, Ishigaki discloses the sealing ring.
Ishigaki does not disclose wherein the ratio is 1.1 to 1.3.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the ratio of diameters limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, so that the sealing ring has a smaller axial thickness than radial thickness during production which is during compression between the housing and the rod for better sealing effect.  In re Aller, 105 USPQ 233.  

Regarding claim 17, Ishigaki discloses a sealing arrangement, comprising: the sealing ring, the sealing ring having a production-related exterior diameter da (as seen in examiner annotated fig 3 below); and two machine elements to be sealed against one another (housing 2 with groove 3 and rod 21), the first machine element comprising a housing (2), the second machine element comprising a rod substantially arranged concentrically inside the housing (21 inside 2), wherein the first machine element has an installation groove for the sealing ring that is open radially in a direction of the second machine element (groove 3 in housing 2), with a groove base which has a diameter dN (as seen in examiner annotated fig 4 below).
Ishigaki does not disclose wherein a ratio of da to dN is 1.01 to 1.05.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the ratio of diameters limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, so that the sealing ring has a larger diameter during non-production that is with no compression, and a smaller diameter during production which is during compression between the housing and the rod for better sealing effect.  In re Aller, 105 USPQ 233.  

Regarding claim 19, Ishigaki discloses the sealing arrangement, wherein the installation groove, when viewed in section, is substantially rectangular (groove 3 is substantially rectangular).


    PNG
    media_image2.png
    813
    553
    media_image2.png
    Greyscale


Claims 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki in view of Weaver et al. (U.S. PG Pub # 20180094729).

Regarding claim 12, Ishigaki discloses the sealing ring.
Ishigaki does not disclose wherein the support element is arranged in the radial direction inside the sealing ring and the sealing lip is arranged in the radial direction on an exterior of the sealing ring, and wherein the sealing ring comprises a piston sealing ring.  
However, Weaver teaches that the sealing structure (74) can be inverted (figs 9 and 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to invert the sealing structure of Ishigaki as it is art equivalent to invert the sealing system between the housing and the rod which provides a similar sealing effect (Weaver Para 0046).
The combination of Ishigaki and Weaver discloses wherein the support element is arranged in the radial direction inside the sealing ring  and the sealing lip is arranged in the radial direction on an exterior of the sealing ring (inverted sealing structure of Ishigaki as in Weaver results in Ishigaki support element radially inside the sealing lip), and wherein the sealing ring comprises a piston sealing ring (intended use limitation, sealing ring can be used in a piston).  


Regarding claim 16, the combination of Ishigaki and Weaver discloses a sealing arrangement, comprising: the sealing ring (Ishigaki 1), the sealing ring having a production-related inner diameter di (inner diameter d1 of Ishigaki 1 modified by Weaver); and two machine elements to be sealed against one another (Ishigaki 2 and 21), the first machine element comprising a rod to be sealed (Ishigaki 2 would be a rod as modified by Weaver), the second machine element comprising a housing encompassing the rod (Ishigaki 21 would be housing as modified by Weaver), wherein the first machine element has an installation groove for the sealing ring that is open radially in a direction of the second machine element (Ishigaki groove 5 in rod 2), with a groove base which has a diameter dN (inner diameter dN of groove base).
 The combination of Ishigaki and Weaver does not disclose wherein a ratio of di to dN is 0.85 to 0.95.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the ratio of diameters limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, so that the sealing ring has a larger diameter during non-production that is with no compression, and a smaller diameter during production which is during compression between the housing and the rod for better sealing effect.  In re Aller, 105 USPQ 233.  

Regarding claim 18, the combination of Ishigaki and Weaver discloses the sealing arrangement, wherein the installation groove, when viewed in section, is substantially rectangular (Ishigaki groove 3 is substantially rectangular).  


    PNG
    media_image1.png
    569
    657
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675